Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 01/11/2021.
Claims 1-14 are examined in this office action.


Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10889399 B2 in view of Chen (US 20150128524). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass the same subject matter presented in the instant claims with only minor grammatical changes or synonym usage.
Regarding claim 4, ‘399 claims a clipper trigger cam assembly comprising: first and second spaced apart cams, the first cam being a trigger standard cam and the second cam being a trigger early cam that triggers a clip cycle to start earlier than a clip cycle initiated by the trigger standard cam (Col 19 lines 64- Col 20 lines 1-2).
‘399 does not claim it is carried by a bracket assembly.
However, Chen discloses it is old and well known to have a clipper trigger cam assembly comprising and carried by a bracket assembly (132, [0092]).
Therefore it would have been obvious to one of ordinary skill in the art to modify ‘399 to include a bracket assembly as taught by Chen in order to provide support for the cam assembly.
Regarding claim 9, ‘399 claims a clipper reset cam assembly comprising: comprising first and second spaced apart cams, the first cam being a reset standard cam and the second cam being a reset early cam that causes actuation of the clipper earlier than the reset standard cam. (Col 19 lines 58-63).
‘399 does not claim a bracket assembly.
However, Chen discloses it is old and well known to have a clipper reset cam assembly comprising and carried by a bracket assembly (132, [0092]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 20150128524).
Regarding claim 1, Chen discloses A method of adjusting automatic clip cycles of clippers (22) held by a rotating table (20) (Fig. 5A, and 9), comprising: electronically monitoring a rotating table speed of the table (via PLC [0119] and [0102]); 

automatically operating the pneumatic valves (L and/or 290) using one of a reset early (280a or 280b) or reset standard cam depending on the monitored table speed (20) [0097]-[0102].
Wherein, argument is made that Chen does not disclose automatically operating pneumatic valves in fluid communication with respective clippers using a trigger standard cam or a trigger early cam depending on the monitored table speed; and automatically operating the pneumatic valves using one of a reset early or reset standard cam depending on the monitored table speed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller (PLC [0119] and [0102]) of Chen, to automatically operate the pneumatic valves depending on the monitored table speed since Chen already teaches that The operation and sequence of events and can be controlled by a programmable logic controller (PLC) [0119] and doing this enables the system to automatically vary the speed of the table depending on production requirements/inputs ([0102] of Chen). 
Regarding claim 2, wherein the pneumatic valves (L and/or 290) are held on a rotating disc (Fig. 9) that rotates the table (20), and wherein the cam assemblies do not rotate with the table (Fig. 6) and the trigger early and reset early cams (280a or 280b) are connected to actuators that extend and retract the trigger early cam and the reset early cam relative to the pneumatic valves [0097].
Regarding claim 3, wherein the method further comprises electronically determining if the monitored table speed is at or above a first speed threshold to selectively activate or deactivate the trigger early cam and/or the reset early cam ([0102] teaches that the “drive system 20d that rotates the column/table at a desired speed and can automatically vary the speed depending on production requirements/inputs”, therefore the controller of Chen can be modified to perform the recited function. See also [0103]).

Examiners comment
Claims 8 and 14 would be allowable if rewritten in independent form including all of the limitations of their respective base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of clipper trigger cam and clipper reset cam assemblies in a packaging machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731